NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 14-3522
                                   ________________

                            UNITED STATES OF AMERICA

                                             v.

                              GEORGE ROCKY BALBOA,

                                                        Appellant
                                   ________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                     (D.C. Criminal Action No. 4-94-cr-00310-001)
                      District Judge: Honorable Matthew W. Brann
                                   ________________

                       Submitted under Third Circuit LAR 34.1(a)
                                   on March 3, 2015

                 Before: AMBRO, SCIRICA and ROTH, Circuit Judges

                              (Opinion filed: June 15, 2015)

                                   ________________

                                       OPINION*
                                   ________________

ROTH, Circuit Judge




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
         The District Court sentenced George Rocky Balboa to a twenty-four month term

of imprisonment after finding he violated various conditions of his supervised release.

We will affirm the District Court’s judgment.

I.       Background

         On June 28, 1995, Balboa pled guilty to money laundering1 and conspiracy to

defraud financial institutions and commit money laundering.2 He was sentenced to 150

months’ imprisonment, followed by three years’ supervised release. On April 17, 2014,

mere months after his release from prison, Balboa was arrested in Chicago for violating

the conditions of his release.

         At a revocation hearing on July 21, 2014, Balboa admitted to the following

violations of his supervised release conditions: unauthorized travel outside the judicial

district of his supervised release, failure to report as directed to his probation officer, and

lying to his probation officer. Balboa did not admit that he had violated conditions

requiring him to notify his probation officer of an address change and prohibiting him

from committing additional crimes.

         The District Court reviewed the following evidence that Balboa committed

additional crimes while on supervised release: (1) an unsigned police report certified by

a Mansfield Township, New Jersey, police officer and an arrest warrant authorized by a

Mansfield Township Municipal Court judge charging Balboa with theft by deception, bad

checks, and harassment by communications concerning a $5,900 check deposited on


1
    See 18 U.S.C. § 1956(a)(1)(B)(1).
2
    See 18 U.S.C. § 371.
                                               2
February 7, 2014; (2) a signed criminal complaint, attested to under oath by a Scranton,

Pennsylvania, police officer, and an arrest warrant issued by a Pennsylvania magisterial

district judge, charging Balboa with theft, unauthorized use of a vehicle, bad checks, and

theft by deception resulting from conduct that took place on March 21 and 22, 2014; and

(3) an arrest warrant signed by a Lake County, Illinois, Circuit Court judge on May 29,

2014, charging Balboa with deceptive practices for passing bad checks.

       The District Court considered corroborating evidence as well, including a

Pennsylvania State Police crash report detailing a March 4, 2014, accident involving a

rental car driven by Balboa, and an Ohio Department of Public Safety crash report

detailing a March 23, 2014, accident involving a rental car driven by Balboa. In addition,

the District Court considered Balboa’s probation officer’s testimony that she learned

about his new, post-release criminal violations directly from local law enforcement

agencies. The probation officer further testified that she was unable to make contact with

Balboa by phone or at the address he identified as his residence from March 27 to April

2, 2014, and that Balboa failed to report to her office for a mandatory appointment on

April 3, 2014. Balboa did not object to the admission of any evidence against him.3




3
  When asked if she had any objection to the admission of the documentary evidence
relating to Balboa’s commission of additional, post-release crimes, his counsel
responded: “No, Your Honor. But this will give me an opportunity just for the record to
state that obviously I cannot confront and cross examine a piece of paper. That’s why I
don’t believe the Government has proven its case by a preponderance of the evidence.”
                                            3
       The District Court found, by a preponderance of the evidence, that Balboa had

violated all five conditions charged in the superseding petition. Accordingly, the court

revoked supervised release and sentenced Balboa to twenty-four months’ imprisonment.4

II.    Analysis5

       We review the District Court’s decision for plain error because defense counsel

did not object to the introduction of hearsay evidence of Balboa’s criminal conduct.6

“For reversible plain error to exist, there must be (1) an error; (2) that is plain; (3) that

affects substantial rights; and (4) which seriously affects the fairness, integrity, or public

reputation of judicial proceedings.”7

       The District Court did not commit error, plain or otherwise, in admitting hearsay

evidence that Balboa committed additional crimes while on supervised release. In the

revocation context, courts may admit hearsay evidence subject to a balancing of the




4
  Twenty-four months’ imprisonment represents the statutory maximum sentence for any
supervised release violation(s) stemming from an underlying Class C or D felony
conviction. See 18 U.S.C. § 3583(e)(3).
5
  The District Court had jurisdiction under 18 U.S.C. §§ 3231 and 3583(e). We have
jurisdiction under 28 U.S.C. § 1291.
6
  Fed. R. Crim. P. 52(b); see United States v. Paladino, 769 F.3d 197, 200 (3d Cir. 2014);
supra note 5. Defense counsel’s allusion to her inability to “cross examine a piece of
paper” was insufficient to preserve a hearsay objection on appeal. See In re Ins.
Brokerage Antitrust Litig., 579 F.3d 241, 262 (3d Cir. 2009). A party must
“unequivocally put its position before the trial court at a point and in a manner that
permits the court to consider its merits.” Id. (internal quotation marks and citation
omitted). Here, defense counsel merely echoed the District Court’s acknowledgment that
despite the relaxed evidentiary standards applicable to revocation hearings, a defendant is
owed certain due process protections. Balboa concedes he advanced no “particularized
objection . . . to the admission of the hearsay.”
7
  Paladino, 769 F.3d at 201 (internal quotation marks and citation omitted).
                                                4
defendant’s “interest in the constitutionally guaranteed right to confrontation against the

government’s good cause for denying it.”8

       Here, the District Court acknowledged as much, noting at the revocation hearing

that “despite the[] relaxed standards” of evidence applicable to revocation proceedings,

“[d]efendants are entitled to minimal due process requirements, including the right to

confront and cross examine adverse witnesses.” The court then “assume[d] without

deciding that [] district judges’ consideration of unsworn probation officer statements

might potentially violate a right and constitute an obvious error,” but that here such an

error “would be harmless as it did not affect any substantial rights.”

       Balboa argues the District Court erred in not requiring the government to articulate

“good cause” for the court’s reliance on hearsay evidence. We rejected such an inflexible

standard when faced with a “releasee’s asserted right to cross-examine adverse

witnesses.”9 Moreover, the evidence at issue—including a signed criminal complaint and

arrest warrant relating to additional crimes Balboa allegedly committed in Pennsylvania

and a signed arrest warrant charging him with additional crimes in Illinois—bear




8
  United States v. Lloyd, 566 F.3d 341, 344-45 (3d Cir. 2009) (quoting Fed. R. Crim. P.
32.1(b)(2)(C) advisory committee note concerning 2002 amendments); see generally
Morrisey v. Brewer, 408 U.S. 471 (1972).
9
  Lloyd, 566 F.3d at 344-45 (emphasis added) (“[W]e reject a per se rule that a district
court’s failure to explicitly address cause amounts to reversible error in all cases.”).
                                             5
sufficient indicia of reliability to overcome a hypothetical hearsay objection.10 Thus, the

District Court did not commit reversible plain error.

       Moreover, this evidence, whether hearsay or not, did not “seriously affect[] the

fairness, integrity or public reputation of judicial proceedings.”11 Coupled with Balboa’s

probation officer’s live testimony (most of which was non-hearsay), the various police

reports, arrest warrants, criminal complaints, and crash reports introduced by the

government paint a vivid, and consistent, picture of Balboa’s disregard for the conditions

of his supervised release, including the prohibition against committing additional crimes.

III.   Conclusion

       For the foregoing reasons, we will affirm the District Court’s judgment.




10
   The District Court appears to have reached the same conclusion. In discussing the
applicable legal standard, the Court contrasted “unsworn probation officer statements”
with the trove of manifestly reliable evidence from multiple jurisdictions on which it
premised its finding that Balboa engaged in criminal activity while on supervised release.
11
   See United States v. Dragon, 471 F.3d 501, 505 (3d Cir. 2006) (quoting United States
v. Olano, 507 U.S. 725, 736 (1993)).
                                             6